Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2009 Date of Reporting Period: 06/30/2008 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) June 30, 2008 VALUE COMMON STOCKS 86.89% Consumer Discretionary - Auto & Components - 2.66% 35,000 Johnson Controls, Inc. $ 1,003,800 Consumer Discretionary - Consumer Durables & Apparel - 6.12% 8,000 Fortune Brands, Inc. 499,280 5,000 National Presto Industries, Inc. 320,900 10,000 V.F. Corporation 711,800 29,400 Weyco Group, Inc. 779,982 2,311,962 Consumer Discretionary - Consumer Services - 4.42% 30,000 DineEquity, Inc. 1,120,800 45,000 Jackson Hewitt Tax Service Inc. 549,900 1,670,700 Consumer Staples - Food & Staple Retail - 3.17% 10,000 SUPERVALU INC. 308,900 23,000 Village Super Market, Inc. 887,340 1,196,240 Consumer Staples - Food, Beverage & Tobacco - 10.72% 30,000 Altria Group, Inc. 616,800 15,000 Diageo plc 1,108,050 15,000 Philip Morris International Inc. 740,850 51,215 Rocky Mountain Chocolate Factory, Inc. 493,200 20,000 UST Inc. 1,092,200 4,051,100 Energy - 21.12% 13,000 Chevron Corporation 1,288,690 33,000 Crosstex Energy, Inc. 1,143,780 75,000 Dorchester Minerals, L.P. 2,385,000 24,366 Hiland Holdings GP, LP 656,420 10,727 Hiland Partners, LP 533,883 30,000 Kayne Anderson Energy Total Return Fund, Inc. 875,400 40,000 Kayne Anderson MLP Investment Company 1,097,600 7,980,773 Financials - Banks - 4.15% 24,000 Associated Banc-Corp 462,960 30,000 Marshall & Ilsley Corporation 459,900 29,000 MGIC Investment Corporation 177,190 71,700 Severn Bancorp, Inc. 467,484 1,567,534 Financials - Insurance - 1.85% 15,000 Mercury General Corporation 700,800 Financials - Real Estate - 2.43% 60,000 Cohen & Steers Quality Income Realty Fund, Inc. 918,000 Health Care - Pharmaceuticals & Biotechnology - 2.10% 15,000 Abbott Laboratories 794,550 Industrials - Capital Goods - 7.39% 70,000 Briggs & Stratton Corporation 887,600 16,000 Illinois Tool Works Inc. 760,160 14,000 W.W. Grainger, Inc. 1,145,200 2,792,960 Information Technology - Software & Services - 1.65% 10,000 Computer Services, Inc. 330,000 10,000 Quality Systems, Inc. 292,800 622,800 Materials - 11.81% 15,000 AptarGroup, Inc. 629,250 35,000 Bemis Company, Inc. 784,700 55,000 RPM International, Inc. 1,133,000 42,000 Stepan Company 1,916,040 4,462,990 Telecommunication Services - 2.10% 70,000 Citizens Communications Company 793,800 Utilities - 5.20% 40,000 Duke Energy Corporation 695,200 25,000 Integrys Energy Group, Inc. 1,270,750 1,965,950 TOTAL Common Stocks (COST: $31,374,932) 32,833,959 CONVERTIBLE PREFERRED STOCKS 4.50% Financials - Real Estate - 2.49% 47,000 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable Preferred Stock 940,000 Health Care - Services - 2.01% 57,650 National Healthcare Corporation Series A Convertible Preferred 760,980 TOTAL Convertible Preferred Stocks (COST: $1,921,615) 1,700,980 SHORT-TERM INVESTMENTS 8.61% Commercial Paper - 7.14% $275,000 Chevron Phillips Chemical Company LLC 07/01/08, 2.75% 275,000 300,000 R.R. Donnelley & Sons Company 07/02/08, 3.00% 299,975 350,000 PPG Industries, Inc. 07/03/08, 2.90% 349,944 150,000 Kraft Foods Inc. 07/07/08, 2.48% 149,938 399,000 R.R. Donnelley & Sons Company 07/08/08, 2.95% 398,771 350,000 Sara Lee Corporation 07/08/08, 2.85% 349,806 250,000 ITT Corporation 07/09/08, 2.87% 249,841 325,000 General Mills, Inc. 07/10/08, 2.95% 324,760 300,000 Dow Chemical Company 07/28/08, 2.95% 299,336 2,697,371 Variable Rate Security - 1.47% 554,639 Wisconsin Corporate Central Credit Union 07/01/08, 2.15% 554,639 TOTAL Short-term Investments (COST: $ 3,252,010) 3,252,010 TOTAL SECURITY HOLDINGS - 100.00% 37,786,949 OTHER ASSETS, NET OF LIABILITIES - 0.00% 1,668 TOTAL NET ASSETS $37,788,617 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2008, investment cost for federal tax purposes was $36,479,443 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 6,100,573 Unrealized depreciation (4,793,067) Net unrealized appreciation $ 1,307,506 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $34,434,939 $ Level 2 - Other Significant Observable Inputs 3,352,010 Level 3 - Significant Unobservable Inputs Total $37,786,949 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/28/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/28/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/28/2008
